THE THIRTEENTH COURT OF APPEALS

                                     13-19-00517-CV


IN THE GUARDIANSHIP OF SHELLEY THOMSON A/KA SHELLEY SUE THOMSON,
                     AN INCAPACITATED PERSON


                                  On Appeal from the
                     County Court at Law of Comal County, Texas
                           Trial Cause No. 2019GDB0001


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      Costs of the appeal are adjudged against appellants. Furthermore, no costs shall

be assessed against Shelley Thomson, as she filed an affidavit of inability to pay costs.

      We further order this decision certified below for observance.

January 21, 2021